PER CURIAM.
Appellant pled nolo contendere to two counts of uttering a forged instrument, expressly reserving the right to seek review of the order denying his motion to suppress on this appeal from the judgment and sentence.
*111The tangible evidence sought to be suppressed was seized incident to a warrant-less arrest, and the issue is simply whether, at the time of such arrest, the officer had reasonable grounds to believe that a felony had been committed and reasonable grounds to believe that appellant had committed such felony. F.S. section 901.15(3), F.S.A. The record discloses sufficient facts and circumstances known to the officer at the time of making the arrest to establish probable cause. The other points raised are also without merit and do not warrant discussion. The judgment is affirmed.
Affirmed.
OWEN, C. J., and WALDEN and MAGER, JJ., concur.